Case 2:19-cv-17865-MCA-LDW Document 190 Filed 08/05/21 Page 1 of 3 PageID: 23215




                                        The Le ga l Ce nter
                                      One Ri ver fr ont Pl a za
                                    New a r k, N ew Jer s e y 0 710 2
                                       Tel : (9 73 ) 643 - 70 00
                                       Fax (9 73 ) 6 43- 65 00



                                                                                       101 Park Avenue
  Jaimee Katz Sussner                                                                          28th Floor
  Member                                                                            New York, NY 10178
  Direct Dial: 973-643-6281                                                          Tel: (212) 643-7000
  Email: jsussner@sillscummis.com                                                    Fax: (212) 643-6500




                                                                 August 5, 2021

  Via ECF

  Hon. Madeline Cox Arleo, U.S.D.J.
  United States District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

  Hon. Leda Dunn Wettre, U.S.M.J.
  United States District Court for the District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

                  Re:     Wells Fargo Bank, Nat’l Ass’n, et al. v. Levine, et al.
                          Civil Action No. 19-cv-17866-MCA-LDW (the “Wells Action”)

                          U.S. Bank Nat’l Ass’n, et al. v. Levine, et al.
                          Civil Action No. 19-cv-17865 (the “US Bank Action”)

  Dear Judges Arleo and Wettre:

                   This firm represents Colliers International NJ LLC, the Court-Appointed Receiver
  (the “Receiver”) for the properties that are subject of the actions listed above. We write to
  request the Court’s assistance with the issues detailed below affecting the receivership and to
  facilitate the sale of certain properties.

                  A. Receiver’s Discharge as to Kearny Norse Only (Wells Action)

                 Counsel for the plaintiff in the Wells Action has advised us that it has completed
  foreclosure proceedings in the New Jersey Superior Court for the property located 165 Quincy
Case 2:19-cv-17865-MCA-LDW Document 190 Filed 08/05/21 Page 2 of 3 PageID: 23216




  Hon. Madeline Cox Arleo, U.S.D.J.
  Hon. Leda Dunn Wettre, U.S.M.J.
  August 5, 2021
  Page 2

  Ave., Kearny, New Jersey, which was previously owned by defendant Kearny Norse LLC (the
  “Kearny Norse Property”).

                 Accordingly, the plaintiff and the Receiver agree that the Receiver should be
  discharged as to that asset, and jointly submit the enclosed proposed Consent Order Discharging
  Receiver as to the Kearny Norse Property, only, which is attached hereto as Exhibit A. If
  acceptable to the Court, we respectfully request that the Court enter the enclosed form of Order.

                 B. The Aljo Norse Sale Order (Wells Action, ECF #184)

                  On July 26, 2021, the Court entered an Order Approving the Receiver’s Sale of
  the property located at 125 6th Avenue, Clifton, New Jersey (the “Aljo Norse Property”), free and
  clear of all liens, claims, and encumbrances (ECF # 184). Upon review, it appears the Aljo
  Norse Sale Order is missing the first page of Exhibit C, the Schedule of Liens, Claims, and
  Encumbrances to be discharged and deemed of no further force and effect as to the Aljo Norse
  Property. To facilitate the closing of this sale, the Receiver respectfully requests the entry of an
  amended Order identifying the first page of Exhibit C. Enclosed for the Court’s consideration as
  Exhibit B is a copy of the July 26, 2021 Sale Order for the Aljo Norse Property (ECF #184)
  along with a copy of Exhibit C to the proposed Order submitted in connection with the
  Receiver’s Sale Motion (ECF # 153-4).

                 C. The Atlantic Norse Sale Order (US Bank Action, ECF # 181)

                  On July 15, 2021, the Court entered an Order Approving the Receiver’s Sale of
  the properties owned by Atlantic Norse LLC, located at 212, 214, and 225 Atlantic Avenue (the
  “Atlantic Norse Properties”) free and clear of all liens, claims, and encumbrances (ECF # 181).
  We anticipate that the closing for the Atlantic Norse Properties will proceed on or about August
  24, 2021, however, to clarify certain deadlines related to the closing and the parties’
  rights/obligations under the Order, we seek confirmation from the Court that the Atlantic Norse
  Sale Order (ECF #181) was, in fact, issued on July 15, 2021, the date when the Order was
  entered on the Court’s ECF docket. To that end, the Receiver respectfully requests that an
  amended Order reflecting the original date of entry (i.e. July 15, 2021) be issued by the Court.

                 D. The Brooklawn Norse Sale Motion/Order (US Bank Action, ECF # 165)

                 On June 25, 2021, the Receiver moved for an Order Authorizing the Sale of the
  property located at 301, 401, and 501 Browning Lane, Brooklawn, New Jersey (the “Brooklawn
  Norse Property”), free and clear of all liens, claims, and encumbrances (ECF #165). That motion
  was returnable on July 19, 2021, and, to date, no party or Interested Party (as defined in the
  motion) has opposed the Receiver’s requested relief. To facilitate the completion of the sale, the
  Receiver respectfully requests its motion to sell the Brooklawn Norse Property be granted as
Case 2:19-cv-17865-MCA-LDW Document 190 Filed 08/05/21 Page 3 of 3 PageID: 23217




  Hon. Madeline Cox Arleo, U.S.D.J.
  Hon. Leda Dunn Wettre, U.S.M.J.
  August 5, 2021
  Page 3

  unopposed.

                Should the Court wish to discuss the requested relief as to the Kearny Norse
  Property and/or the Aljo Norse Property, we will make ourselves available to do so at the Court’s
  convenience. Thank you for the Court’s courtesies and consideration of these matters.

                                                             Respectfully submitted,

                                                             /s/ Jaimee Katz Sussner

                                                             Jaimee Katz Sussner


  Enclosure
  cc:    All Counsel of Record (via ECF)
